 Case: 1:18-cv-08115 Document #: 41 Filed: 05/28/19 Page 1 of 2 PageID #:133




                                ter T~~ ~n~~r~:~ ~~t~a~s ~t~~ttt~ couR~r
                              Ft}R'T~iE rC3R"i'HERN DIS'TRICI'OF I[;L1NOI$
                                           I~:AS'~`ER~ I)I'~ISiOtV
 F,mm~nu~t ~.ittle„                                     ~
                                                        }         Case Na. 2fl1$ C S115
               P~~intif~,
                                                                  Juci~c 7~atu~ Z. L.c~
                        v,
                                                        }         Mai; straso .Pud~;a Yung l3. I~im
 The ('ity otChic~go end t~ruar ~'ranc~►,               )
             I?efcndant~.                               ~


                                         STIi'j,~1.AT`~ON'~"U ~)tSAil~
         IT TS HE~t~BX S"TTF'1~LAT~D ~IVI) A~R.~~D by snd l~etwr~n
                                                                                  ~I~c purti~x hcrcta, by tl~cir
tcspe~tive ~ttarn~~~s ~f re~corci, t~►gt Ehis ~attrr has been   t~lcd by ttie ~arti~,s and, there#ores all c1e~~~~
reiate~i to this ~au~ee ~hc~ald be dism sod withoat ~juc~ ~~, to
                                                                     he autort~atEcally convened tc~ dismi at w tff
~rrejuciice 75 days ~mrn the entry ofthc Court"s carder, i~nle~s a party
                                                                            has m~ve~ to ~i~nd this date prior to
~fi~ cxpir~tio{r~ rsfthe 7~ d~}~. Bch side shulE t►c~ar its own costs and
                                                                            sttc}rn€ys' fees.
Case: 1:18-cv-08115 Document #: 41 Filed: 05/28/19 Page 2 of 2 PageID #:134




                                               ttesp~~tfially su~tniticd;
 ICcndra I}_
 ~tturnGy fir plsi~ta~', ~~nrn~atucl Little    CiT'Y t?F CiiI~'t1Gt7
 S~rnian X.aw                                  s J~susii4apal Co~c~ration
 ~~(} W. ~ld~ms SEr~t, Sta. 33fl
Chicago, C~. ~t1~50b                           ~or~o~t~tia~ ~ounse!
(312:}'1$$-~~fit}2        „                    ~~tarnvy for c~t~ of~hi~ago
Atkvr~zc3~ No_ ~ ~ ~
                                                                                        ~

                                               S#ef~~nie Garrett
                                               D~ruty ~'~orp«ration ~~uttsel
                                               ail P+1, La~S~ll~ St.. Suits ~t10
                                               ~hic~~;,t~, l.tl~wi~ f~l16t71
                                               X312)7'4d-695
                                               Atkom~y 3+Ta. 2A69 l



                                                            ~-
                                               ~m'       Dgry
                                               Assis~a~t Corpc7r~tit Co~ns~l
                                               Attorney fc~c dcfcnd~:ut t~m,~z Franca
                                              3U ~~cth L,aS~tie Stxset. Suite S~t}U
                                              Chicago, Iltinc~is bObtl2
                                              (31~~74~-6423
                                               Att~c~m~yi~ia. b323~3U
                                              t~f~'I'E; J          ~~,
